In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00071-CR
______________________________


CARL LEE WATKINS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 294th Judicial District Court
Wood County, Texas
Trial Court No. 13,995-94


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Carl Lee Watkins has appealed the trial court's denial of his motion for post-conviction DNA
testing.  See Tex. Code Crim. Proc. Ann. art. 64.01–.05 (Vernon Supp. 2004–2005).  The issues
Watkins raises in this case are identical to those he raised in Watkins v. State, No. 06-04-00068-CR. 
Since the issues and arguments are identical in both cases, for the reasons stated in Watkins v. State,
No. 06-04-00068-CR, we affirm the trial court's judgment in this case.
 

 
                                                                        Jack Carter
                                                                        Justice

Date Submitted:          January 6, 2005
Date Decided:             January 7, 2005

Do Not Publish